Citation Nr: 1208853	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-30 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent prior to June 3, 2011 for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformities and anterior wedging of T12. 

2.  Entitlement to a disability rating in excess of 40 percent from June 3, 2011 for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformities and anterior wedging of T12.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active service from September 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue of entitlement to a disability rating in excess of 20 percent for the service-connected lumbar spine disability prior to June 3, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By written correspondence received in July 2011, and prior to the Board rendering a decision on the appeal, the Veteran notified VA that he was satisfied with the grant of a 40 percent disability rating for his service-connected lumbar spine disability effective June 3, 2011.


CONCLUSION OF LAW

The criteria for dismissal of the Veteran's claim for a disability rating in excess of 40 percent, effective from June 3, 2011, for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformities and anterior wedging of T12 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

By a June 2011 rating action in the present case, the RO awarded a 40 percent evaluation, effective from June 3, 2011, for the Veteran's service-connected lumbar spine disability.  In a statement submitted by the Veteran in July 2011, he indicated his satisfaction with the award of a 40 percent disability rating for this disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to that portion of the Veteran's appeal.  Accordingly, the Board does not have jurisdiction to review that portion of the Veteran's appealed claim, and it is dismissed.


ORDER

That portion of the Veteran's appeal seeking entitlement to a disability rating in excess of 40 percent, effective from June 3, 2011, for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformity and anterior wedging of T12 is dismissed. 


REMAND

In the July 2011 correspondence, the Veteran asserted that, although he was satisfied with the RO's award dated in the prior month, he disagreed with the "adjustment date."  The Board construes this statement to reflect the Veteran's disagreement with the initial portion of the appeal period for his service-connected low back disability.  In other words, the issue of entitlement to a disability rating in excess of 20 percent prior to June 3, 2011 for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformities and anterior wedging of T12 remains pending.

Unfortunately, the Board finds that a remand of this issue is warranted for additional development.  In an August 2010 statement, the Veteran informed the RO that, on July 9, 2010, he underwent a magnetic resonance imaging (MRI) scan of his back at the VA Medical Center (VAMC) in Ann Arbor, Michigan, where he obtains all of VA medical treatment.  The last VA treatment records from this medical facility that are included in the claims file are dated on August 17, 2009.  There is, therefore, evidence of VA treatment records not associated with the Veteran's claims file that may be highly relevant to his claim.  VA records are considered part of the record on appeal as they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, on remand, records of low back treatment (and evaluation such as the MRI scan purportedly completed on July 9, 2010) that the Veteran may have received at this VA medical facility from August 18, 2009 to June 2, 2011 should be obtained and associated with his claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of low back treatment and/or evaluation (to include any MRI scans, or other imaging testing) from the VAMC in Ann Arbor, Michigan (including the Toledo VA Outpatient Facility) from August 18, 2009 to June 2, 2011.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  All such available records should be associated with the Veteran's claims folder.  

2.  Thereafter, readjudicate the issue remaining on appeal-entitlement to a disability rating in excess of 20 percent prior to June 3, 2011 for the service-connected degenerative disc disease, residuals of a lumbar spine injury, status post fracture at L1 and L4 with compression deformities and anterior wedging of T12.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


